
EXECUTION VERSION
 

 
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
entered into as of May 22, 2009, by and among PETROLEUM DEVELOPMENT CORPORATION
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors (the
“Guarantors”), the LENDERS party hereto (the “Lenders”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”).  Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).
 
 
WITNESSETH:
 
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Amended and Restated Credit Agreement dated as of
November 4, 2005 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower and the Guarantors have requested that the Administrative
Agent and the Lenders amend the Credit Agreement (a) to extend the Maturity
Date, (b) to permit the Borrower to incur additional unsecured Indebtedness, and
(c) for certain other purposes as provided herein; and
 
WHEREAS, the Administrative Agent and the Lenders have agreed to amend the
Credit Agreement as provided herein upon the terms and conditions set forth
herein;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 4 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1 Additional Definitions.  Section 1.01 of the Credit Agreement shall be and
it hereby is amended by inserting the following definitions in appropriate
alphabetical order:
 
“Allocated Partnership Volumes” means, with respect to each Sponsored
Partnership at any time, the volumes of Crude Oil and Natural Gas under any Swap
Agreement then in effect allocated by Borrower to the Other Attributed
Interests.
 
“Co-Documentation Agent” mean, so long as each such Person is a Lender, each
Person identified as such on Schedule 2.01.
 

--------------------------------------------------------------------------------


 
“Indenture” means that certain Indenture dated as of February 8, 2008, by and
between the Borrower, as issuer and The Bank of New York, as trustee, as amended
and supplemented by the First Supplemental Indenture, dated as of February 8,
2008.
 
“Limited Partnership Interests” means any Equity Interests owned by any Person
(other than any Credit Party) in any Sponsored Partnership.
 
“Other Attributed Interests” means any Oil and Gas Interests indirectly owned by
any Person (other than any Credit Party) through the ownership of Limited
Partnership Interests and attributed to such Person in proportion to such
Person’s ownership of such Limited Partnership Interests.
 
“Permitted Refinancing” means any Senior Notes incurred or issued in exchange
for, or the Net Cash Proceeds of which are used to extend, refinance, renew,
replace, defease or refund, existing Senior Notes, in whole or in part, from
time to time, but only to the extent the principal amount of such new Senior
Notes (or if such new Senior Notes are issued at a discount, the initial
issuance price of such new Senior Notes) does not, together with the principal
amount outstanding of all other Senior Notes, exceed the amount permitted under
Section 7.01(i) (plus the amount of any premiums paid and fees and expenses
incurred in connection therewith).
 
“Sixth Amendment Effective Date” means May 22, 2009.
 
1.2 Amended Definitions.  The following definitions in Section 1.01 of the
Credit Agreement shall be and they hereby are amended in their respective
entireties to read as follows:
 
“Aggregate Revolving Commitment” means, as of the Sixth Amendment Effective
Date, $350,000,000 and thereafter as such amount may be reduced or increased
from time to time pursuant to Section 2.02 and Section 2.03 and as a result of
changes in the Borrowing Base pursuant to Article III; provided that such amount
shall not at any time exceed the lesser of (i) the Maximum Facility Amount and
(ii) the Borrowing Base.  If at any time the Borrowing Base is reduced below the
Aggregate Revolving Commitment, the Aggregate Revolving Commitment shall be
reduced automatically to the amount of the Borrowing Base in effect at such
time.
 
“Applicable Rate” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case may
be, based upon the Borrowing Base Usage applicable on such date:
 
Page 2

--------------------------------------------------------------------------------


 
Borrowing Base Usage:
ABR
Spread
Eurodollar
Spread
Unused Commitment Fee Rate
Equal to or greater than 90%
2.375%
3.250%
0.500%
Equal to or greater than 75% and less than 90%
2.125%
3.000%
0.500%
Equal to or greater than 50% and less than 75%
1.875%
2.750%
0.500%
Equal to or greater than 25% and less than 50%
1.625%
2.500%
0.500%
Less than 25%
1.375%
2.250%
0.500%



Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Lender Certificate, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
 
“Maturity Date” means May 22, 2012.
 
“Maximum Facility Amount” means $500,000,000.
 
“Net Cash Proceeds” means, (i) with respect to the sale of Borrowing Base
Properties (including Attributed Interests) by the Borrower or any Restricted
Subsidiary (or Sponsored Partnership with respect to Attributed Interests), the
excess, if any, of (a) the sum of cash and cash equivalents received in
connection with such sale, but only as and when so received, over (b) the sum of
(1) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
the Loans), and (2) the out-of-pocket expenses incurred by the Borrower or such
Restricted Subsidiary (or Sponsored Partnership with respect to Attributed
Interests) in connection with such sale and (ii) with respect to any issuance of
Senior Notes, the cash proceeds from such issuance of Senior Notes net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.
 
“Redetermination Date” means each date on which the Borrowing Base is
redetermined pursuant to the terms hereof, which shall be (a) with respect to
any Scheduled Redetermination, on or about May 15 and November 15 of each year,
commencing November 15, 2005, (b) with respect to any Special Redetermination
requested by the Borrower pursuant to Section 3.03, the first day of the first
month which is not less than twenty (20) Business Days following the date of a
request by the Borrower for a Special Redetermination and (c) with respect to
any Special Redetermination requested by the Required Lenders, the date notice
of such Redetermination is delivered to the Borrower pursuant to Section 3.05.
 
 
Page 3

--------------------------------------------------------------------------------


 
“Senior Notes” means (a) the 12% Senior Notes due 2018, issued pursuant to the
Indenture, and (b) senior unsecured subordinated notes and senior unsecured
notes issued after the Sixth Amendment Effective Date; provided that (i) the
terms of such notes do not provide for any scheduled repayment, mandatory
redemption or payment of a sinking fund obligation prior to the date that is six
months after the Maturity Date, (ii) the covenant, default and remedy provisions
of such notes are substantially the same as those set forth in the Indenture as
in effect on the Sixth Amendment Effective Date, (iii) the mandatory prepayment,
repurchase and redemption provisions of such notes are substantially the same as
those set forth in the Indenture as in effect on the Sixth Amendment Effective
Date, and (iv) the non-default interest rate on the outstanding principal
balance of such notes does not exceed the prevailing market rate then in effect
for similarly situated credits at the time such notes are issued.
 
“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the  Board of
Directors of the Borrower in the manner provided below and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary (including any newly acquired or newly formed Subsidiary) to be
an Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries (i)
is a Material Domestic Subsidiary owning Oil and Gas Interests included in the
Borrowing Base Properties or (ii) guarantees any indebtedness, liabilities, or
other obligations under any now existing or hereafter outstanding Senior Notes.
 
1.3 Mandatory Prepayment of Loan.  Section 2.11 of the Credit Agreement shall be
and it hereby is amended by (a) deleting the last sentence of clause (b) thereof
in its entirety and (b) adding new clauses (c), (d) and (e) to read as follows:
 
(c)           In the event any Borrowing Base Deficiency occurs as a result of a
reduction in the Borrowing Base pursuant to Section 3.07, the Borrower shall
prepay the Loans with the Net Cash Proceeds received as a result of the issuance
of such Senior Notes immediately upon receipt of such Net Cash Proceeds to the
extent necessary to eliminate such Borrowing Base Deficiency after giving to
such reduction in the Borrowing Base pursuant to Section 3.07.
 
(d)           Notwithstanding anything to the contrary contained in clauses (a),
(b) and (c) of this Section 2.11, in the event the Aggregate Revolving Credit
Exposure exceeds (i) the Maximum Facility Amount or (ii) the Aggregate Revolving
Commitment at any time other than, with respect to this clause (ii), as a result
of the occurrence of a Borrowing Base Deficiency to which neither Section
2.11(b) nor Section 2.11(c) apply, the Borrowers shall immediately prepay,
subject to any funding indemnification amounts required by Section 2.16, the
principal amount of the Loans to the extent necessary to eliminate such excess.
 
 
Page 4

--------------------------------------------------------------------------------


 
(e)           Amounts applied to the prepayment of Borrowings pursuant to this
Section shall be first applied ratably to ABR Borrowings then outstanding and,
upon payment in full of all outstanding ABR Borrowings, second, to Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing beginning with the Eurodollar
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Borrowing with the most number
of days remaining in the Interest Period applicable thereto. Any prepayments
pursuant to this Section shall be accompanied by accrued interest to the extent
required by Section 2.13 and any funding indemnification amounts required by
Section 2.16.
 
1.4 Additional Reductions in Borrowing Base.  Section 3.07 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
Section 3.07.                                Additional Reductions in Borrowing
Base.  Upon the issuance of any Senior Notes by any Credit Party (other than any
Permitted Refinancing to the extent such Senior Notes are used to extend,
refinance, renew, replace, defease or refund existing Senior Notes), the
Borrowing Base then in effect shall automatically be reduced by $300 for each
$1,000 in stated principal amount of such Senior Notes on the date such Senior
Notes are issued.
 
1.5 Capitalization.  Section 4.13 of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:
 
Section 4.13.                                Capitalization.  Schedule 4.13
lists as of the Sixth Amendment Effective Date, (a) for the Borrower and each
Restricted Subsidiary, its full legal name and its jurisdiction of organization,
(b) for each Restricted Subsidiary, the number of shares of capital stock or
other Equity Interests outstanding and the owner(s) of such shares or Equity
Interests and (c) with respect to each Sponsored Partnership, the Partnership
Interests owned by each Credit Party in such Sponsored Partnership.
 
1.6 Compliance Certificate.  Section 6.01(c) of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
 
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate in a form reasonably acceptable to Administrative Agent
signed by a Financial Officer of the Borrower (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations in a form reasonably
acceptable to the Administrative Agent demonstrating compliance with clauses (x)
and (y) of Section 7.05(a), (iii) setting forth, in a form reasonably acceptable
to the Administrative Agent, the aggregate net amount of all unpaid holdback or
reimbursement obligations of the Sponsored Partnerships to the Credit Parties
with respect to all Allocated Partnership Volumes, taken as a whole, in the
event such aggregate amount exceeds $5,000,000 as of the last day of any fiscal
year of the Borrower with respect to the financial statements delivered under
clause (a) above and as of the last day of any fiscal quarter of the Borrower
with respect to the financial statements delivered under clause (b) above and
(iv)  setting forth reasonably detailed calculations demonstrating compliance
with Section 7.11.
 
 
Page 5

--------------------------------------------------------------------------------


 
1.7 Indebtedness.  Clause (i) of Section 7.01 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
 
(i)           subject to any adjustment of the Borrowing Base required under
Section 3.07 and any mandatory prepayment required under Section 2.11(c),
unsecured Indebtedness under the Senior Notes in an aggregate principal amount
not exceeding $450,000,000 and Permitted Refinancings of any such Indebtedness
that does not cause the aggregate principal amount of the Senior Notes to exceed
the maximum principal amount permitted under this clause (i) as of the date such
Permitted Refinancing is consummated;
 
1.8 Swap Agreements.  Section 7.05 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
 
Section 7.05.                                Swap Agreements.  The Borrower will
not, nor will the Borrower permit any of its Restricted Subsidiaries or any
Sponsored Partnership to, enter into any Swap Agreement, except Swap Agreements
entered into in the ordinary course of business and not for speculative purposes
to:


(a) hedge or mitigate Crude Oil and Natural Gas price risks to which the
Borrower, any Restricted Subsidiary or any Sponsored Partnership has actual
exposure (whether or not treated as a hedge for accounting purposes under GAAP);
provided that at the time the Borrower (whether on its own behalf or on behalf
of any Sponsored Partnership), any Restricted Subsidiary or any Sponsored
Partnership enters into any such Swap Agreement, such Swap Agreement when
aggregated with all other Swap Agreements then in effect would not cause the
aggregate notional volume per month for each of Crude Oil and Natural Gas,
calculated separately, under all Swap Agreements then in effect (other than Swap
Agreements that (i) are basis differential only swaps for volumes of Natural Gas
included under other Swap Agreements permitted by this Section 7.05(a), (ii) are
a hedge of volumes of Crude Oil or Natural Gas by means of a price “floor” for
which there exists no deferred obligation to pay the related premium or other
purchase price or the only deferred obligation is to pay the financing for such
premium or other purchase price, or (iii) for purposes of determining compliance
with clause (y) below, are volumes of Crude Oil and Natural Gas included in
Allocated Partnership Volumes) to exceed, as of the date such Swap Agreement is
executed, either (x) eighty percent (80%) of the “forecasted production from
proved producing reserves” (as defined below) of the Borrower, the Restricted
Subsidiaries, and the Sponsored Partnerships, taken as a whole, or (y) eighty
percent (80%) of the “forecasted production from proved producing reserves” of
the Borrower and the Restricted Subsidiaries (including the Attributed
Interests), in each case, for any month during the forthcoming four year period;
and
 
 
Page 6

--------------------------------------------------------------------------------



 
(b) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Credit Party.


As used in this Section 7.05, “forecasted production from proved producing
reserves” means the forecasted production of each of Crude Oil and Natural Gas
as reflected in the most recent Reserve Report delivered to the Administrative
Agent pursuant to Section 6.01, after giving effect to (x) any pro forma
adjustments for the consummation of any acquisitions or dispositions since the
effective date of such Reserve Report and (y) any adjustments for changes in the
forecasted production from proved producing reserves of Crude Oil and Natural
Gas since delivery by the Borrower of the most recent Reserve Report based on
the actual production of Crude Oil and Natural Gas set forth in any reports
delivered to the Administrative Agent pursuant to Section 6.01(d) for the period
specified therein and as calculated in accordance with Exhibit G attached
hereto; provided that, in the case of clause (y) above, if such adjustments
reflect an increase in the forecasted production from proved producing reserves
of either Crude Oil or Natural Gas of more than fifteen percent (15%) of the
forecasted production from proved producing reserves of Crude Oil or Natural
Gas, as applicable, for the forthcoming five year period as reflected in the
most recently delivered Reserve Report, then the Administrative Agent may, or at
the direction of the Required Lenders shall, request and the Borrower shall
deliver to the Administrative Agent and the Lenders within thirty (30) days
after such request, an engineering analysis, on a month by month basis as to
Crude Oil and Natural Gas separately, of the proved producing component of all
New Production for the forthcoming five year period prepared by a petroleum
engineer employed by the Borrower that confirms such increase in such forecasted
production from such New Production and that is otherwise reasonably acceptable
to the Administrative Agent. Each Credit Party and each Lender agrees and
acknowledges that (i) the Existing Swap Agreements are Swap Agreements permitted
under this Section 7.05, (ii) as of the Effective Date, the counterparty to such
Swap Agreements is a Lender Counterparty, and (iii) the obligations of the
Credit Parties under such Swap Agreements are included in the defined term
“Obligations” and such obligations are entitled to the benefits of, and are
secured by the Liens granted under, the Security Instruments.  In the event any
Credit Party enters into a Swap Agreement, the terms and conditions of such Swap
Agreement may not be amended or modified, nor may any Credit Party sell, assign,
monetize, transfer, cancel or otherwise dispose of any of its rights and
interests in any such Swap Agreement without the prior written consent of the
Required Lenders (it being understood that any Lender Counterparty may sell,
assign, transfer, novate, or otherwise dispose of its rights and interests in
any Swap Agreement to any Approved Counterparty at any time).
 

 
Page 7

--------------------------------------------------------------------------------


1.9 Restrictive Agreements.  Section 7.08 of the Credit Agreement shall be and
it hereby is amended in its entirety to read as follows:
 
Section 7.08.                                Restrictive Agreements.  The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Restricted Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrower or any Restricted Subsidiary or to Guarantee Indebtedness of the
Borrower or any Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement or the
Indenture (or any documents evidencing or relating to the issuance of any
permitted Senior Notes or any Permitted Refinancing), (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 7.08 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (v) the foregoing shall not apply to the Organizational
Documents of the Borrower or any Restricted Subsidiary as in effect on the
Effective Date or any amendment or modification thereof after the Effective Date
that complies with Section 7.10. Neither the Borrower nor any of  its Restricted
Subsidiaries will permit any Sponsored Partnership to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Sponsored
Partnership to (x) create, incur or permit to exist any Lien upon any of its Oil
and Gas Interests, (y) pay dividends or other distributions with respect to any
of its Equity Interests or (z) to make or repay loans or advances to the
Borrower or any Restricted Subsidiary; provided that the foregoing shall not
apply to the Organizational Documents of any existing Sponsored Partnership as
in effect on the Effective Date or any Sponsored Partnership formed after the
date hereof if the Organizational Documents of such Sponsored Partnership are
substantially the same as the Organizational Documents of the Sponsored
Partnerships existing on the Effective Date or any amendment or modification
thereof after the Effective Date that complies with Section 7.10.
 
Page 8

--------------------------------------------------------------------------------


1.10 Financial Covenants.  Section 7.11 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
 
Section 7.11.                                Financial Covenants.
 
 (a)           Consolidated Current Ratio.  The Borrower will not permit the
Consolidated Current Ratio as of the end of any fiscal quarter ending on or
after December 31, 2005, to be less than 1.00 to 1.00.
 
(b)           Leverage Ratio.
 
(i)           The Borrower will not permit the ratio, determined as of the end
of each fiscal quarter ending on or after March 31, 2009 and on or before
December 31, 2010, of (i) Consolidated Funded Indebtedness as of the end of such
fiscal quarter, to (ii) Consolidated EBITDAX for the trailing four fiscal
quarter period ending on the last day of such fiscal quarter to be greater than
4.25 to 1.00.
 
(ii)           The Borrower will not permit the ratio, determined as of the end
of the fiscal quarters ending March 31, 2011 and June 30, 2011, of (i)
Consolidated Funded Indebtedness as of the end of such fiscal quarter, to (ii)
Consolidated EBITDAX for the trailing four fiscal quarter period ending on the
last day of such fiscal quarter to be greater than 4.00 to 1.00.
 
(iii)           The Borrower will not permit the ratio, determined as of the end
of each fiscal quarter ending on or after September 30, 2011, of (i)
Consolidated Funded Indebtedness as of the end of such fiscal quarter, to (ii)
Consolidated EBITDAX for the trailing four fiscal quarter period ending on the
last day of such fiscal quarter to be greater than 3.75 to 1.00.
 
1.11 Senior Notes Restrictions.  Article VII of the Credit Agreement shall be
and it hereby is amended by adding a new Section 7.13 to read as follows:
 
Section 7.13.  Senior Notes Restrictions.  The Borrower will not, nor will it
permit any Restricted Subsidiary to, (a) except for regularly scheduled payments
of interest required under the Senior Notes, directly or indirectly, retire,
redeem, defease, repurchase or prepay prior to the scheduled due date thereof
any part of the principal of, or interest on, the Senior Notes (or any Permitted
Refinancing thereof); provided that so long as no Default has occurred and is
continuing, the Borrower may retire, redeem, defease, repurchase or prepay the
Senior Notes with the proceeds of any Permitted Refinancing permitted pursuant
to Section 7.01(i).
 
 
Page 9

--------------------------------------------------------------------------------


 
1.12 Agents.  The last sentence of the third paragraph of Article X shall be and
it hereby is amended and restated in its entirety to read as follows:
 
 No Person identified as a Syndication Agent or Co-Documentation Agent on
Schedule 2.01 or as a Joint Lead Arranger, in each case in its respective
capacity as such, shall have any responsibilities or duties, or incur any
liability, under this Agreement or the other Loan Documents.
 
1.13 Waivers; Amendments.  Clause (b) of Section 11.02 of the Credit Agreement
shall be and it hereby is amended in its entirety to read as follows:
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Credit Parties and the Required Lenders or by the Credit
Parties and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (1) increase the Borrowing Base without
the written consent of each Lender, (2) increase the Applicable Percentage or
Revolving Commitment of any Lender without the written consent of such Lender,
(3) increase the Maximum Facility Amount without the written consent of each
Lender, (4) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (5) postpone the scheduled date
of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
of the Aggregate Revolving Commitment, without the written consent of each
Lender affected thereby, (6) change Section 2.18(b) or Section 2.18(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (7) release any Credit Party from
its obligations under the Loan Documents or, except in connection with any
sales, transfers, leases or other dispositions permitted in Section 7.03,
release any of the Collateral without the written consent of each Lender, or (8)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be.  Notwithstanding anything to the contrary
herein and so long as any Lender is a Defaulting Lender, such Defaulting Lender
shall not have any right to approve or disapprove any amendment, waiver or
consent hereunder; provided that (x) the Commitment of such Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders (other than clauses (1) and (3) set forth above) or each affected Lender
which affects such Defaulting Lender differently than other affected Lenders
shall require the consent of such Defaulting Lender.
 
 
Page 10

--------------------------------------------------------------------------------


 
1.14 Amendment to Exhibits.  The Credit Agreement shall be and it hereby is
amended by renaming the Exhibit entitled “Exhibit F – Calculation of Forecasted
Production” as “Exhibit G – Calculation of Forecasted Production”.
 
1.15 Amendment to Schedules.  Schedule 2.01 and Schedule 4.13 to the Credit
Agreement shall be and they hereby are amended in their respective entireties
and replaced with Schedule 2.01 and Schedule 4.13 attached hereto.
 
SECTION 2. Redetermined Borrowing Base.  This Amendment shall constitute notice
of the Redetermination of the Borrowing Base and the Monthly Reduction pursuant
to Section 3.05 of the Credit Agreement, and the Administrative Agent, the
Lenders and the Borrower hereby acknowledge that effective as of the Sixth
Amendment Effective Date, the Borrowing Base is $350,000,000 and the Monthly
Reduction is $0.00.
 
SECTION 3. Reallocation of Revolving Commitments and Loans.  The Lenders have
agreed among themselves to reallocate their respective Revolving Commitments and
Administrative Agent and the Borrower hereby consent to such reallocation.  On
the date this Amendment becomes effective and after giving effect to such
reallocation of the Aggregate Revolving Commitment, the Revolving Commitment of
each Lender shall be as set forth on Schedule 2.01 of this Amendment.  Any
reallocation among the Lenders shall be deemed to have been consummated pursuant
to the terms of the Assignment and Assumption attached as Exhibit A to the
Credit Agreement as if such Lenders had executed an Assignment and Assumption
with respect to such reallocation.  To the extent requested by any Lender in
accordance with Section 2.16 of the Credit Agreement, the Borrower shall pay to
such Lender, within the time period prescribed by Section 2.16 of the Credit
Agreement, any amounts required to be paid by the Borrower under Section 2.16 of
the Credit Agreement in the event the payment of any principal of any Eurodollar
Loan or the conversion of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto is required in connection with the
reallocation contemplated by this Section 3.
 
SECTION 4. Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment, the redetermination of the Borrowing Base set forth
in Section 2 of this Amendment, and the reallocation of the Revolving
Commitments set forth in Section 3 of this Amendment shall each be effective
upon the satisfaction of each of the conditions set forth in this Section 4.
 
4.1 Execution and Delivery.  Each Credit Party, the Lenders, and the
Administrative Agent shall have executed and delivered this Amendment and each
other required document, all in form and substance satisfactory to the
Administrative Agent.
 
4.2 No Default.  No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
 
 
Page 11

--------------------------------------------------------------------------------


 
4.3 Fees.  The Borrower, the Administrative Agent and J.P. Morgan Securities,
Inc., as a Joint Lead Arranger and the Sole Bookrunner (“J.P. Morgan”), shall
have executed and delivered a fee letter in connection with this Amendment, and
the Administrative Agent and J.P. Morgan shall have received the fees separately
agreed upon in such fee letter.
 
4.4 Authorization and Good Standing.  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of this Amendment and any other
legal matters relating to the Credit Parties or this Amendment, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
4.5 Mortgages and Title.  The Administrative Agent shall have received Mortgages
and title information, in each case, reasonably satisfactory to the
Administrative Agent with respect to the Borrowing Base Properties, or the
portion thereof, as required by Section 6.09 and 6.10 of the Credit Agreement.
 
4.6 Borrowing Base Deficiency.  To the extent any Borrowing Base Deficiency
would occur as a result of the Redetermination of the Borrowing Base pursuant to
Section 2 hereof, the Borrower shall have prepaid (or substantially
contemporaneous with the effectiveness of this Amendment, shall prepay) the
Borrowings in an amount sufficient to eliminate such Borrowing Base Deficiency.
 
4.7 Governmental Approvals.  All governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the financing contemplated by the Credit Agreement, as amended
to date, and by this Amendment and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
 
4.8 Other Documents.  The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
the Administrative Agent.
 
SECTION 5. Representations and Warranties of Credit Parties.  To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:
 
5.1 Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments contained herein, each representation and
warranty of such Credit Party contained in the Credit Agreement or in any other
Loan Document is true and correct in all material respects on the date hereof
(except to the extent such representations and warranties relate solely to an
earlier date, in which case they are true and correct as of such earlier date).
 
5.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by necessary action, require no
action by or in respect of, or filing with, any court or agency of government
and do not violate or constitute a default under any provision of any applicable
law or other agreements binding upon such Credit Party or result in the creation
or imposition of any Lien upon any of the assets of such Credit Party.
 
 
Page 12

--------------------------------------------------------------------------------


 
5.3 Enforceability.  This Amendment constitutes the valid and binding obligation
of such Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
 
5.4 No Default.  As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
 
5.5 Existing Senior Notes.  As of the date hereof, the aggregate principal
amount of all outstanding Senior Notes is $203,000,000.
 
SECTION 6. Miscellaneous.
 
6.1 Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party.  Each Credit Party
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of any Credit
Party under the Credit Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof.
 
6.2 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
6.3 Legal Expenses.  Each Credit Party hereby agrees to pay all reasonable fees
and expenses of counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
 
6.4 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
 
6.5 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
Page 13

--------------------------------------------------------------------------------


6.6 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
6.7 Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of Illinois.
 
[Remainder of Page Intentionally Blank.  Signature Pages Follow.]
 



 
Sixth Amendment to
Amended and Restated Credit Agreement
65274792.12
 
Page 14 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 
BORROWER:
 
 
PETROLEUM DEVELOPMENT CORPORATION
 


 


By:  /s/ Darwin L.
Stump                                                                         
Name:  Darwin L. Stump
Title:  Vice President Accounting Operations




 
GUARANTORS:
 
RILEY NATURAL GAS COMPANY


 
By:  /s/ Dariwn L.
Stump                                                                         
 
Name:  Darwin L. Stump
 
Title:  Treasurer
 


 
UNIOIL


 
By:  /s/ Darwin L.
Stump                                                                         
 
Name:  Darwin L. Stump
 
Title  President


 
PA PDC, LLC
 


By:  /s/ Darwin L.
Stump                                                                         
Name:  Darwin L. Stump
Title:  Treasurer

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Illinois)), as
Administrative Agent and as a Lender
 
By: /s/ JoLinda
Papadakis                                                                       
Name: Jo Linda Papadakis
Title: Vice President

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
BNP PARIBAS,
 
as a Lender and as Syndication Agent






By: /s/ Doug
Liftman                                                                       
Name: Doug Liftman
Title: Managing Director






By: /s/ Betsy
Jocher                                                                       
Name: Betsy Jocher
Title: Director

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as a Lender
 
and as a Co-Documentation Agent




By: /s/ Stephen
J. Hoffman                                                                       
Name:  Stephen J. Hoffman
Title:  Managing Director

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
CALYON NEW YORK BRANCH,
 
as a Lender and as a Co-Documentation Agent
 


 
By:  /s/ Mark
A. Roche                                                                         
 
Name: Mark A. Roche
 
Title:  Managing Director
 
By: /s/ Sharada
Manne                                                                          
 
Name:  Sharada Manne
 
Title:  Director

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF MONTREAL, as a Lender
 
and as a Co-Documentation Agent
 


 
By: /s/ Gumaro
Tijerina                                                                          
 
Name: Gumaro Tijerina
 
Title:  Director
Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 
WACHOVIA BANK, N.A., as a Lender




By:  /s/ Paul
Pritchett                                                                      
Name:  Paul Pritchett
Title:  Vice President

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
GUARANTY BANK, FSB, as a Lender




By:  /s/ W. David McCarver
IV                                                                      
Name:  W. David McCarver IV
Title:  Vice President

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:  /s/ Matthew J.
Main                                                                       
Name:  Matthew J. Main
Title:  Managing Director

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF OKLAHOMA, as a Lender




By: /s/ Wes
Webb                                                                       
Name:  Wes Webb
Title:  Senior Vice President



Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK,
 
as a Lender
 


 
By:  /s/ Kathleen J.
Bowen                                                                         
 
Name:  Kathleen J. Bowen
 
Title:  Senior Vice President

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF NOVA SCOTIA,
 
as a Lender
 


 
By:  /s/ David
G. Mills                                                                        
 
Name:  David G. Mills
 
Title:  Managing Director

Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Signature Page
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.01
Applicable Percentages and Revolving Commitments
Lender
Title
Applicable Percentage
Revolving Commitment1
JPMorgan Chase Bank , N.A.
Mail Code IL1-0010
10 South Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attention: Mi Y Kim
Telephone: (312) 732-4853
Facsimile: (312) 385-7098
mi.y.kim@jpmchase.com
 
With a copy to:
 
JPMorgan Chase Bank, N.A.
Mail Code TX2-S038
712 Main Street
Houston, TX 77002
Attention: Jo Linda Papdakis
Telephone: (713) 216-7743
Facsimile: (713) 216-7770
Jo.l.papadakis@jpmorgan.com
Administrative Agent and a Lender
10.5714286%
$37,000,000
BNP Paribas
1200 Smith Street, Suite 3100
Houston, TX 77002
Attention:  Douglas R. Liftman
Telephone: (713) 982-1154
Facsimile: (713) 659-6915
doug.liftman@americas.bnpparibas.com
Syndication Agent
and a Lender
10.5714286%
$37,000,000
Bank of America, N.A.
100 Federal Street
Boston, MA  02110
Mail Stop MA5-100-09-01
Attention: Stephen J. Hoffman
Telephone: (617) 434-4874
Facsimile:  (617) 434-3652
stephen.j.hoffman@bankofamerica.com
Co-Documentation Agent and a Lender
10.5714286%
$37,000,000
Calyon New York Branch
1301 Travis, Suite 2100
Houston, Texas  77002
Attention: Mark Roche
Telephone: (713) 890-8617
Facsimile: (713) 890-8668
mark.roche@us.calyon.com
Co-Documentation Agent and a Lender
10.5714286%
$37,000,000
       
1As of the Sixth Amendment Effective Date, as such amount may be (a) reduced
from time to time pursuant to Section 2.02, (b) increased from time to time as a
result of changes in the Aggregate Revolving Commitment pursuant to Section
2.03, (c) reduced or increased from time to time as a result of changes to the
Borrowing Base pursuant to Article III and (d) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04.

--------------------------------------------------------------------------------

 
 Schedule 2.01

--------------------------------------------------------------------------------

 
Lender
Title
Applicable Percentage
Revolving Commitment1

Bank of Montreal
700 Louisiana, Suite 4400
Houston, Texas  77002
Attention: Gumaro Tijerina
Telephone: (713) 546-9744
Facsimile: (713) 223-4007
gumaro.tijerina@bmo.com
 
with a copy to:
 
Bank of Montreal
1st Canadian Place, 19th Floor
Toronto, Ontario Canada
M5X 1A1
Attention: Maria Tan
Telephone: (416) 867-6983
Facsimile: (416) 867-4050
maria.tan@bmo.com
Co-Documentation Agent and Lender
10.5714286%
$37,000,000
Wachovia Bank, N.A.
c/o Wachovia Capital Markets, LLC
1001 Fannin Street, Suite 2255
Houston, Texas 77002
Attention:  Philip Trinder
Telephone: (713) 346-2718
Facsimile: (713) 650-6354
phillip.trinder@wachovia.com
 
with a copy to:
 
Wachovia Bank, N.A.
201 S. College Street, CP9
Charlotte, NC  28288
Attention:  Todd Tucker
Telephone: (704) 383-0905
Facsimile: (704) 715-0097
todd.tucker@wachovia.com
Lender
8.5714286%
$30,000,000
Guaranty Bank, FSB
8333 Douglas Avenue
Dallas, Texas  75225
Attention: Charlotte McLain
Telephone: (214) 360-4883
Facsimile: (214) 360-1938
charlotte.mclain@guarantybank.com
 
with a copy to:
 
Guaranty Bank, FSB
333 Clay, Suite 4400
Houston, Texas 77002
Attention: W. David McCarver IV
Telephone: (713) 890-8897
Facsimile: (713) 890-8868
david.mccarver@guarantybank.com
Lender
8.5714286%
$30,000,000

 
Schedule 2.01 

--------------------------------------------------------------------------------

 
Lender
Title
Applicable Percentage
Revolving Commitment1

The Royal Bank of Scotland plc
101 Park Avenue, 6th Floor
New York, New York 10178
Attention: Jacob Abraham
Telephone: (212) 401-3563
Facsimile: (212) 401-1494
jacob.abraham@rbs.com
 
with a copy to:
 
The Royal Bank of Scotland plc
600 Travis Street, Suite 6500
Houston, Texas  77002
Attention: Matthew Main
Telephone: (713) 221-2400
Facsimile: (713) 221-2428
matthew.main@rbs.com
Lender
8.5714286%
$30,000,000
Bank of Oklahoma
P.O. Box 2300
Tulsa, Oklahoma  74192
Attention: Wes Webb
Telephone: (918) 588-6981
Facsimile: (918) 588-6880
wwebb@bokf.com
 
with a copy to:
 
Bank of Oklahoma
1500 S. Midwest Blvd
Midwest City, OK 73110
Attention: Sherry Ray
Telephone: (405) 736-8947
Facsimile: (405) 272-4644
seray@bokf.com
Lender
7.1428571%
$25,000,000
Compass Bank
24 Greenway Plaza, Suite 1400A
Houston, Texas  77046
Attention: Kathy Bowen
Telephone: (713) 968-8273
Facsimile: (713) 968-8292
Kathy.bowen@compassbank.com
 
with a copy to:
 
Compass Bank
24 Greenway Plaza, Suite 1400A
Houston, Texas  77046
Attention: Stacey R. Box
Telephone: (713) 993-8580
Facsimile: (713) 968-8292
Stacey.box@compassbank.com
Lender
7.1428571%
$25,000,000

 
Schedule 2.01 

--------------------------------------------------------------------------------

 
Lender
Title
Applicable Percentage
Revolving Commitment1

The Bank of Nova Scotia
711 Louisiana, Suite 1400
Houston, Texas  77002-2716
Attention: Sandra Aultman
Telephone: (713) 759-3428
Facsimile: (713) 752-2425
sandra_aultman@scotiacapital.com
Lender
7.1428571%
$25,000,000
TOTAL
 
100.0000000%
$350,000,000.00



 



Sixth Amendment to
Amended and Restated Credit Agreement
65274792
Schedule 2.01
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.13
 
CAPITALIZATION
 
Borrower:
Petroleum Development Corporation (PDC), a Nevada corporation

 
Restricted Subsidiaries:
Riley Natural Gas Company, a West Virginia corporation with 500 shares of $1.00
par value capital stock outstanding, owned 100% by PDC
 

 
 
Unioil, a Nevada corporation with 1,000 shares of $0.01 per value capital stock
outstanding, owned100% by PDC.

 
 
PA PDC, LLC, a Delaware corporation, 100% of the limited liability company
interests owned byPetroleum Development Corporation.

 
PDC Ownership of Sponsored Partnerships as of September 30, 2007
 
NAME OF PARTNERSHIP
GP
LP
TOTAL
PENNWEST PETROLEUM GROUP 1984 LIMITED PARTNERSHIP
5.00%
39.06%
44.06%
PENNWEST PETROLEUM GROUP 1985-A LIMITED PARTNERSHIP
5.00%
63.84%
68.84%
PETROWEST GAS GROUP 1987-B LIMITED PARTNERSHIP
5.00%
53.76%
58.76%
PDC 1989-A LIMITED PARTNERSHIP
20.00%
40.33%
60.33%
PDC 1989-B LIMITED PARTNERSHIP
20.00%
34.93%
54.93%
PDC 1996-D LIMITED PARTNERSHIP
20.00%
4.11%
24.11%
PDC 1997-D LIMITED PARTNERSHIP
20.00%
5.43%
25.43%
PDC 1998-D LIMITED PARTNERSHIP
20.00%
4.07%
24.07%
PDC 1999-D LIMITED PARTNERSHIP
20.00%
1.19%
21.19%
PDC 2000-B LIMITED PARTNERSHIP
20.00%
1.05%
21.05%
PDC 2000-C LIMITED PARTNERSHIP
20.00%
1.20%
21.20%
PDC 2000-D LIMITED PARTNERSHIP
20.00%
1.80%
21.80%
PDC 2001-A LIMITED PARTNERSHIP
20.00%
1.58%
21.58%
PDC 2001-B LIMITED PARTNERSHIP
20.00%
1.99%
21.99%
PDC 2001-C LIMITED PARTNERSHIP
20.00%
2.82%
22.82%
PDC 2001-D LIMITED PARTNERSHIP
20.00%
1.02%
21.02%
PDC 2002-A LIMITED PARTNERSHIP
20.00%
1.01%
21.01%
PDC 2002-B LIMITED PARTNERSHIP
20.00%
1.43%
21.43%
PDC 2002-C LIMITED PARTNERSHIP
20.00%
0.85%
20.85%
PDC 2002-D LIMITED PARTNERSHIP
20.00%
1.60%
21.60%
PDC 2003-A LIMITED PARTNERSHIP
20.00%
1.74%
21.74%
PDC 2003-B LIMITED PARTNERSHIP
20.00%
0.54%
20.54%
PDC 2003-C LIMITED PARTNERSHIP
20.00%
1.23%
21.23%
PDC 2003-D LIMITED PARTNERSHIP
20.00%
0.09%
20.09%
PDC 2004-A LIMITED PARTNERSHIP
20.00%
0.32%
20.32%
PDC 2004-B LIMITED PARTNERSHIP
20.00%
0.07%
20.07%
PDC 2004-C LIMITED PARTNERSHIP
20.00%
0.00%
20.00%
PDC 2004-D LIMITED PARTNERSHIP
20.00%
0.11%
20.11%
PDC 2005-A LIMITED PARTNERSHIP
20.00%
0.04%
20.04%
PDC 2005-B LIMITED PARTNERSHIP
20.00%
0.02%
20.02%
ROCKIES REGION PRIVATE LIMITED PARTNERSHIP
30.00%
0.00%
30.00%
ROCKIES REGION 2006 LIMITED PARTNERSHIP
37.00%
0.00%
37.00%
ROCKIES REGION 2007 LIMITED PARTNERSHIP
37.00%
0.00%
37.00%

Schedule 4.13
